Opinion issued May 24,
2012
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-12-00417-CV
____________
 
IN RE WILLIAM SCOTT JARRIEL, M.D., KAREN T. DEVILLE,
M.D., BRENDA H. MCINTYRE, M.D., DEBORAH SELMA ENAD DE GUZMAN, M.D., AND MEDICAL
CENTER NEONATOLOGY ASSOCIATES, P.A., Relators
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relators, William Scott Jarriel,
M.D., Karen T. DeVille, M.D., Brenda H. McIntyre, M.D., Deborah Selma Enad de
Guzman, M.D., and Medical Center Neonatology Associates, P.A., petitioned
for writ of mandamus seeking to compel the trial court to vacate its order
denying their motion to stay discovery pursuant to Civil Practice and Remedies
Code section 74.351(s) and granting the real parties in
interest’s motion for entry of a docket control order.[1]  On March 22, 2012, a panel of this Court
affirmed the trial court’s denial of relators’ co-defendants’ (“the Hospital
Defendants”) motion to dismiss.  See CHCA Woman’s Hosp., L.P. v. Lidji,
No. 01-11-00879-CV, 2012 WL 963990, at *7 (Tex. App.—Houston [1st Dist.] Mar.
22, 2012, pet.filed).  Relators, who did
not join the Hospital Defendants’ motion to dismiss, requested that we order
the trial court to stay discovery in the underlying proceeding until the Texas
Supreme Court finally determines the Hospital Defendants’ interlocutory
appeal.  SeeTex. Civ. Prac. &
Rem. Code Ann. § 74.351(s) (Vernon 2011) (“Until a claimant has
served the expert report and curriculum vitae as required by Subsection (a),
all discovery in a health care liability claim is
stayed . . . .”); In
re Lumsden, 291 S.W.3d 456, 460 (Tex. App.—Houston [14th Dist.] 2009, orig.
proceeding) (“An interpretation staying discovery until final judicial determination that an expert report is adequate and,
therefore, served is consistent with the legislature’s goal in enacting the
Texas Medical Liability Act.”) (emphasis added).
The Hospital Defendants filed a petition for review of our March 22, 2012
opinion in the Texas Supreme Court on May 7, 2012.  On May 14, 2012, the court issued an order
granting the Hospital Defendants’ emergency motion and staying all discovery in
the underlying case.  Relators and the
real parties in interest then filed an agreed motion to dismiss this petition
for writ of mandamus as moot.
We agree that relators’ petition is moot pursuant to the Texas Supreme
Court’s May 14, 2012 order.  We therefore
dismiss the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief
Justice Radack and Justices Jennings and Keyes.




1        The Honorable Michael Miller, Judge of the 11th
District Court of Harris County, Texas, Respondent.  The underlying lawsuit is Scott Lidji and
Angela Lidji, as next friends of R.L., a minor v. CHCA Woman’s Hospital L.P.
d/b/a The Woman’s Hospital of Texas, Woman’s Hospital of Texas, Inc., William
Scott Jarriel, M.D., Karen T. DeVille, M.D., Brenda H. McIntyre, M.D., Deborah
Selma Enad de Guzman, M.D., and Medical Center Neonatology Associates, P.A.,
No. 2011-47867 (11th Dist. Ct., Harris Cnty., Tex.).